Exceptions overruled. The defendant was tried and convicted upon two complaints, one charging him with going away after causing property damage without disclosing his name and address, and the second charging him with operating a motor vehicle so negligently upon a public way as to endanger the safety of the public. Both complaints were based upon G. L. c. 90, § 24. The jury returned verdicts of guilty on both complaints. The cases are here upon the defendant’s exceptions to the refusal of the judge to grant motions directing the jury to return verdicts for the defendant. There was evidence showing that an automobile owned by one Moore, while parked upon a public street in Natick, was struck in the rear by a green colored automobile which immediately departed after the impact. There was evidence that the automobile which struck the Moore automobile bore the registration number of the defendant’s automobilé; that the right front fender of the defendant’s automobile left a deposit of green paint, similar to the color of the defendant’s automobile, on the rear bumper of the Moore automobile; that the radiator of the defendant’s automobile was hot when the defendant was interviewed by a police officer in about an hour after the accident; that the defendant told the officer that he, and only he, drove the automobile on the afternoon of the accident; and that this officer was of the opinion that during the interview the defendant was under the influence of intoxicating liquor. There was no error in the denial of the motions. The cases are clearly distinguishable from Commonwealth v. Shea, 324 Mass. 710. The inferences from the entire evidence warranted the jury in finding that the defendant was operating his automobile at the time of the accident. Commonwealth v. DiStasio, 297 Mass. 347, 360. Commonwealth v. O’Brien, 305 Mass. 393, 401. Commonwealth v. Ehrlich, 308 Mass. 498, 500. Commonwealth v. Barker, 311 Mass. 82, 90-91.